DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                    
This office action is in response to the amendment filed on 06/16/2021.  Claims 1-10 remain pending with claim 1 has been amended.                        

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.                      
In the remarks, Applicant made two main arguments.                  
a)  The first argument:  The OA argues that even though the semiconductor layer 48 is not formed by polycrystalline silicon, but the gate electrode 45, the control electrode 43 and the position sensor element 32a are all formed/made of a same material, molybdenum (see sections [0099], [0105].  See OA at pages 2-3.  Applicant respectfully submits that it appears to contradict the OA’s own assertion.  The OA asserted that “photosensitive layer 32a located between at least two metal lines 48, 45, 43 of a pixel P.”  See OA at page 5.  In other words, the OA rejected Claim 1 by interpreting the semiconductor layer 48 as the claimed “plurality of first metal lines” that are required to be made of a same material (see Claim 1),  but the OA admits that the semiconductor layer 48 (metal lines) is not indeed formed by polycrystalline silicon, i.e., the semiconductor layer 48 is not made of a same material, as Claim 1 requires.  If the OA were to interpret the claimed “the plurality of metal lines” differently to exclude Ino’s semiconductor layer 48, Applicant respectfully submits that the rejection of Claim 1 should be at least consistent with the OA’s interpretation of Ino’s semiconductor layer 48 whether or not it is a part of the claimed “plurality of first fine metal lines”.                          

b)  The second argument:  As can be seen Figure 4 of Ino, the position sensor element 32a is disposed on the lower substrate, the color filter 21 (or photosensitive resin) is disposed on the upper substrate, and the position sensor element 32a and the color filter 21 (or photosensitive resin) are spaced apart from each other.  See Ino, Figure 4.  Therefore, there is no motivation to modify the position sensor element 32a to be the photosensitive resin.  Further, even assuming that the position sensor element 32a were modified into the photosensitive resin, an entirety of the combined structure (having position sensor element 32a and the photosensitive resin) is not made of a photosensitive resin.               
This argument is not persuasive.  As the position sensor element 32a and the color filter 21 are both photosensitive, there is a strong motivation to modify the photosensitive position sensor element 32a into the photosensitive resin in order to produce reception light data, which is read out, because a polyimide resin including a coloring agent, such as a pigment or a dye, capable of helping producing reception light data.  Furthermore, the entirety of the color filter 21 is made of a photosensitive resin .                                                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2010/0164921) in view of Chen et al (US 2015/0109238), hereafter as Chen.                  
RE claim 1, Ino discloses the invention substantially as claimed.                 
Ino discloses that a touch panel (see figures 1&2 and section [0061]; i.e., touch panel 200) comprising: a substrate comprising a wiring area and a sensor area (see figures 1&2&3&4 and sections [0060], [0061], [0076], [0077], [0079], [0105]; i.e., TFT substrate 201 comprising pixel P and wiring area and light receiving element 32a which functioned as position sensor formed inside pixel P); a plurality of sensing pattern located on a surface of the substrate in the sensor area and arranged in a regular pattern (see figures 4&6; i.e., sensing pattern 48, 45, 43, 32a located on surface of TFT substrate 201); and a wiring line located on the surface of the substrate in the wiring area and electrically connected to the plurality of sensing patterns (see figures 2&4&6, and sections [0104], [0105]; i.e., wiring lines 48, 45, 43, 44a, 44b, 31, 53, 54 located on the surface of TFT substrate 201, and electrically connected to sensing pattern 32a), wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged in an irregular mesh pattern, and a first photosensitive layer pattern residue 
However, Ino does not specifically disclose that an entirety of the first photosensitive layer pattern residue is made of a photosensitive resin.                  
Ino discloses that an entirety of the color filter layer 21 is formed using a polyimide resin (see section [0110]; i.e., a photosensitive resin).  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the photosensitive position sensor element 32a into the photosensitive resin in order to produce reception light data, which is read out, because a polyimide resin including a coloring agent, such as a pigment or a dye, capable of helping producing reception light data.                                          
Furthermore, Ino does not specifically disclose that wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged within a corresponding sensing pattern in an irregular mesh pattern when viewed in a plan view of the touch panel.                      
Chen teaches that metal sensing layer 130 disposed on surface 114 of touch panel 100  comprises plural electrode patterns 132 formed into a metal mesh structure including metal thin wires.  The electrode patterns 132 are in a shape of diamond.  The diamond-shaped patterns include a frame constructed by the metal thin wires and the latticed metal wires inside the frame, and the metal wires 
Ino and Chen are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ino by including the teachings from Chen in order to lower or prevent the effect of the noise generated from the transparent conductive sensing layer in touch panel.               
Even furthermore, Ino in view of Chen do not specifically disclose that the plurality of first fine metal lines and the first photosensitive layer pattern residue are both disposed directly on the surface of the substrate.                           
But disposing/placing the plurality of first fine metal lines and the first photosensitive layer pattern residue on the surface of the substrate directly or indirectly belongs to the particular placement of a contact in a conductivity measuring device and was held to be an obvious matter of design choice, as the particular placement would not have modified the operation of the device.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                                    
RE claim 2, Ino in view of Chen disclose that wherein the wiring line includes the same material (see sections [0099], [0105]; i.e., gate electrode 45, control electrode 43 and position sensor element 32a are all formed of a same material, molybdenum).                               
RE claim 3, Ino in view of Chen disclose that wherein each of the plurality of sensing pattern and the wiring line comprises any one of molybdenum (Mo), silver (Ag), titanium (Ti), aluminum (Al), copper (Cu), gold (Au), platinum (Pt), and nickle (Ni), or an alloy thereof (see section [0105]).                       
RE claim 4, Ino in view of Chen disclose that wherein the first photosensitive layer pattern residue is made of a positive photosensitive resin (see sections [0104], [0110]).                                              

RE claim 6, Ino in view of Chen disclose that wherein the substrate is a transparent substrate (see sections [0093], [0108]; i.e., glass substrate is a transparent substrate).                        
RE claim 7, Ino in view of Chen disclose that wherein the substrate is made of an insulating material selected from a group comprising glass, plastic, silicon and synthetic resin (see sections [0093], [0108]).                    
RE claim 9, Ino in view of Chen disclose that wherein the substrate further comprises a non-sensor area, and none of the plurality of sensing patterns and the wiring line is located in the non-sensor area (see figures 1&2; i.e., CA peripheral area is non-sensor area).                    
RE claim 10, Ino in view of Chen disclose that wherein the plurality of sensing patterns comprises a plurality of first sensing patterns extending in a first direction and a plurality of second sensing patterns extending in a second direction that is different from the first direction (see figure 2 and its associated depictions; i.e., sensing patterns extending in horizontal direction and vertical direction).                       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2010/0164921) in view of Chen et al (US 2015/0109238), hereafter as Chen, and further in view of Ohara et al (US 2010/0233847), hereafter as Ohara.                      
RE claim 8, Ino in view of Chen disclose the invention substantially as claimed.                   
However, Ino in view of Chen do not specifically disclose that wherein the substrate is made of a flexible film.                      
Ohara discloses that a plastic substrate can also be used as long as it can withstand heat treatment in a manufacturing step (see section [0048]).  A plastic substrate is of flexible film.  A touch panel made of flexible plastic substrate can be bendable.                
Ino, Chen and Ohara are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ino in view of Chen by including the flexible plastic substrate from Ohara in order to create a bendable touch panel.                             

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    
			
FFT
September 29, 2021